Title: From Thomas Jefferson to United States Senate, 30 March 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the
                         United States 
                     
                     Mar. 30. 1808.
                  
                  I now transmit to the Senate the information requested in their resolutions of the 28th. instant from the Secretaries of the Treasury and War.
                  
                     Th: Jefferson 
                     
                     
                  
               